USCA1 Opinion

	




          November 9, 1995      [NOT FOR PUBLICATION]                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                FOR THE FIRST CIRCUIT                              _________________________          No. 95-1469                                    PAUL S. DOPP,                                Plaintiff, Appellant,                                          v.                                   JAY A. PRITZKER,                                 Defendant, Appellee.                              _________________________                                     ERRATA SHEET                                     ERRATA SHEET               The opinion of  this court  issued on October  26, 1995,  is          corrected as follows:          On cover sheet   change "Mahoney" to "Mahony"          October 26, 1995      [NOT FOR PUBLICATION]                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                FOR THE FIRST CIRCUIT                              _________________________          No. 95-1469                                    PAUL S. DOPP,                                Plaintiff, Appellant,                                          v.                                   JAY A. PRITZKER,                                 Defendant, Appellee.                              _________________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                 [Hon. Jaime Pieras, Jr., Senior U.S. District Judge]                                          __________________________                              _________________________                                        Before                          Selya and Boudin, Circuit Judges,                                            ______________                             and Saris,* District Judge.                                         ______________                              _________________________               Roger R. Crane, Jr.,  with whom Todd B. Marcus  and Bachner,               ___________________             ______________      ________          Tally, Polevoy & Misher LLP were on brief, for appellant.          ___________________________               Gael Mahony, with  whom Frances s.  Cohen, Joshua M.  Davis,               ___________             _________________  ________________          Hill & Barlow, Salvador Antonetti-Zequeira, and Fiddler, Gonzalez          _____________  ___________________________      _________________          & Rodriguez were on brief, for appellee.          ___________                              _________________________                              _________________________          _______________          *Of the District of Massachusetts, sitting by designation.                    SELYA, Circuit Judge.   This case comes to  us not as a                    SELYA, Circuit Judge.                           _____________          stranger.  Following a jury verdict finding the defendant, Jay A.          Pritzker,  liable to  his  erstwhile partner,  plaintiff Paul  S.          Dopp,  in the sum of  $2,000,000, the district  court disposed of          several post-trial motions.  See Dopp  v. HTP Corp., 755 F. Supp.                                       ___ ____     _________          491  (D.P.R. 1991) (Dopp I).   On appeal, we upheld the liability                              ______          verdict  but vacated both the  jury's damage award  and the trial          court's rulings in connection with equitable relief.  See Dopp v.                                                                ___ ____          HTP Corp., 947 F.2d 506 (1st  Cir. 1991) (Dopp II).  The district          _________                                 _______          court  then   conducted  a  second  trial   to  determine  Dopp's          entitlement to various  forms of  redress.  The  jury returned  a          series  of special  findings  and the  district  court entered  a          revised  judgment.   See  Dopp v.  HTP  Corp., 831  F.  Supp. 939                               ___  ____     __________          (D.P.R. 1993) (Dopp III).                         ________                    Both sides expressed dismay  with the revised judgment.          After  hearing  a gaggle  of  appeals, we  affirmed  the district          court's  denial of a resultory remedy; upheld the jury's award of          full damages  (originally,  $17,000,000) on  condition  that  the          plaintiff remit  the excess  over $14,171,962; ordered  a limited          new trial absent a  remittitur; and set aside the  sanctions that          the  district court had imposed  pursuant to P.R.  Laws Ann. tit.          32, app. III, R.44.1(d) & 44.3(b) (1984 & Supp. 1989).   See Dopp                                                                   ___ ____          v.  Pritzker, 38  F.3d 1239  (1st  Cir. 1994)  (Dopp IV).   These              ________                                    _______          rulings necessitated a remand.                    Our  warning that  this  seemingly  endless  litigation          showed signs of having "taken on a life of its own," id. at 1255,                                                               ___                                          3          proved prophetic.   When  the  parties returned  to the  district          court, the wrangling continued.  Judge Pieras issued a battery of          orders in an  effort to close  the case.   Dopp now appeals.   He          strikes  six  separate  chords.   We  write  somewhat  sparingly,          confident that the reader  who hungers for more detail  will find          no shortage of it in earlier opinions.                    First:  On remand, Dopp beseeched the district court to                    First:                    _____          add  prejudgment interest to the damage award.  The court refused          to do so.  Dopp assigns error.  We see none.                    This is "a diversity case in which the substantive  law          of Puerto Rico supplies the basis of decision."  Dopp IV, 38 F.3d                                                           _______          at 1252.  Thus, a federal  court must give effect to Rule 44.3(b)          of the Puerto Rico Rules of Civil Procedure.  Under that rule, if          a  plaintiff  recovers  money  damages and  the  court  finds the          defendant to have been  guilty of obstinacy, the court  must then          add prejudgment  interest to the verdict.   See id.; see  also De                                                      ___ ___  ___  ____ __          Leon Lopez v. Corporacion  Insular de Seguros, 931 F.2d  116, 126          __________    _______________________________          (1st Cir.  1991); Fernandez v. San Juan Cement Co., 118 P.R. Dec.                            _________    ___________________          713 (1987).                    Here,  however, there  is  no basis  for  a finding  of          obstinacy.  See Dopp IV, 38  F.3d at 1253-55.  Accordingly,  when                      ___ _______          Dopp, in the  aftermath of  our latest opinion,  asked the  lower          court  to add prejudgment interest, the court demurred.  It ruled          that,  absent  obstinacy,  Puerto  Rico law  furnished  no  other          vehicle  by  which a  court     as opposed  to  a  jury or  other                                          4          factfinder    could impose prejudgment interest in a case of this          genre.1   We  agree:   where  prejudgment  interest is  available          under  Puerto Rico  law,  the Civil  Code expressly  so provides.          See, e.g., P.R. Laws Ann. tit. 31,    3025, 3514;  P.R.R. Civ. P.          ___  ____          44.3(b).   Here, Dopp points  to no  provision in the  Civil Code          authorizing the  add-on that he  seeks.  The absence  of any such          provision is, as the  district court recognized, fatal  to Dopp's          claim.                    Second:   In  a related  vein, Dopp  contends that  the                    Second:                    ______          district court should  have acted  ex cathedra, as  it were,  and                                             __ ________          increased  the dollar amount of  the verdict to  reflect delay in          payment.  This contention is triply flawed.                    In the  first place, Dopp rests  his argument primarily          on a  statute that he  did not  mention below.2   Yet, "[i]f  any          principle is settled in this circuit, it is that, absent the most          extraordinary circumstances, legal  theories not raised  squarely          in  the lower  court  cannot be  broached for  the first  time on                                        ____________________               1At  the  time  of  the  second  trial,  the  jury  was  not          instructed to consider  the time value of money as  an element of          Dopp's damages, and  Dopp did  not preserve an  objection to  the          omission of such  an instruction.  He  has, therefore, foreclosed          that avenue.  See Toscano v. Chandris, S.A., 934 F.2d 383, 384-85                        ___ _______    ______________          (1st Cir. 1991).               2The  statute,  P.R. Laws  Ann. tit.  31,    7,  provides in          pertinent part:                         When there is  no statute applicable  to                    the case at issue,  the court shall decide in                    accordance  with  equity,  which  means  that                    natural justice, as  embodied in the  general                    principles of jurisprudence  and in  accepted                    and established usages and customs,  shall be                    taken into consideration.                                          5          appeal."   Teamsters, Chauffeurs,  Warehousemen &  Helpers Union,                     ______________________________________________________          Local No.  59 v. Superline Transp. Co., 953 F.2d 17, 21 (1st Cir.          _____________    _____________________          1992).  The  circumstances here are not out of  the ordinary.  To          seal the  bargain, Dopp  offered no  argumentation based on  this          statute in his opening appellate brief.   It is hornbook law that          an argument omitted from  an appellant's opening brief is  deemed          waived, notwithstanding its belated emergence in the reply brief.          See, e.g., Sandstrom v. Chemlawn Corp., 904 F.2d 83, 87 (1st Cir.          ___  ____  _________    ______________          1990).                    In the second place, this argument is barred by the so-          called mandate  rule.  In  attempting to sustain  the $17,000,000          damage award, Dopp asserted a variety of theories that he claimed          justified the higher award.  See Dopp IV, 38 F.3d at 1248-51.  We                                       ___ _______          rejected his  asseverations.   Under  the  mandate rule     which          provides in substance that "[a] decision of an appellate tribunal          on a particular issue,  unless vacated or set aside,  governs the          issue  during all  subsequent stages  of  litigation in  the nisi          prius court, and thereafter on any further appeal," United States                                                              _____________          v. Rivera-Martinez,  931 F.2d  148,  150 (1st  Cir. 1991),  cert.             _______________                                          _____          denied, 502 U.S. 862 (1992)   Dopp is precluded from relitigating          ______          the  point.   The bar  erected by  the mandate rule  remains firm          despite the fact that a party, the second time around, drapes his          contention in  slightly  different garb.   See  United States  v.                                                     ___  _____________          Bell,  988  F.2d 247,  250-51 (1st  Cir.  1993); see  also United          ____                                             ___  ____ ______          States v. Connell, 6 F.3d 27, 30 (1st Cir. 1993) (explaining that          ______    _______          interests  of  consistency  and  judicial  economy  dictate  that                                          6          litigants  not  be  allowed  "[s]erial  bites  at  the  appellate          apple").                    In  the third place, the Puerto  Rico Supreme Court has          never applied section  7 in  the manner that  Dopp suggests,  and          none of  the Puerto Rico  cases that  he cites indicate  that the          commonwealth's  courts would  be willing  to take such  a lengthy          stride  in a contract case based on a commercial transaction gone          sour.3   Having in mind  that Dopp  chose the federal  forum, the          lack of precedent sounds a death knell for his claim.  See Martel                                                                 ___ ______          v. Stafford, 992 F.2d 1244, 1247 (1st Cir. 1993) (explaining that             ________          a plaintiff who  opts for a  "federal forum  in preference to  an          available state forum may  not expect the federal court  to steer          state  law into unprecedented configurations"); Porter v. Nutter,                                                          ______    ______          913 F.2d 37, 41 (1st Cir. 1990) (similar); Kassel v. Gannett Co.,                                                     ______    ___________          875 F.2d 935, 949-50 (1st Cir. 1989) (similar).                    Third:   Dopp  insists that  the district  court should                    Third:                    _____          have permitted him  to decide  anew whether he  would accept  the          remittitur  after  it  had  denied his  motions  for  prejudgment          interest  and enhancement  of the  verdict.   We think  not.   On          remand, Dopp faced a simple choice:  he could take his chances on                                        ____________________               3Dopp  relies principally on two cases.  The first, Rojas v.                                                                   _____          Maldonado, 68 P.R. 757 (1948), is a wrongful death action dealing          _________          with  the  measurement and  translation  of  a bereaved  parent's          suffering into money  damages.   The case has  no application  to          contract  damages (which,  under  Puerto  Rico  law,  are  to  be          measured as of the date of the actionable breach).  Dopp's second          offering,  Suro v. E.L.A.,  111 P.R. Dec.  564 (1981),  is also a                     ____    ______          wrongful death action.  It deals with how a court  should measure          a  decedent's lost future earnings.   See id.  at 569-70, 574-75.                                                ___ ___          The Suro opinion has no relevance to the issue at hand.              ____                                          7          another trial or he could accept the remittitur and have judgment          entered in  the reduced amount.   The district  court supportably          found  that  Dopp elected  the latter  course.   This  finding is          reviewable  only for abuse of discretion.  See De Leon Lopez, 931                                                     ___ _____________          F.2d at  120 n.3.   Given Dopp's  serial filings in  the district          court, we discern no hint of  abuse either in the finding that he          elected the remittitur or in the timing of his election.                    Fourth:    Money  judgments in  federal  civil  actions                    Fourth:                    ______          ordinarily carry postjudgment interest  until paid, see 28 U.S.C.                                                              ___            1961(a),4  and the parties    who agree on little  else   agree          that  this   case  comes  within   the  statute's  sweep.     Not          surprisingly,  there is a rub:   Dopp seeks postjudgment interest          on the first  $2,000,000 in  damages not from  December 13,  1993          (the date on  which the  district court entered  judgment on  the          more  recent jury verdict) but  from March 23,  1990 (the date on          which the district  court entered  judgment on  the initial  jury          verdict).  He has no such entitlement.                    The relevant  facts are  as follows.   The  first trial          resulted  in a jury verdict of $2,000,000, and the district court          entered judgment in that amount.  We vacated the judgment  in all          "its relief-related  aspects."   Dopp II, 947  F.2d at 520.   The                                           _______                                        ____________________               4The statute reads in relevant part:                    Interest   shall  be  allowed  on  any  money                    judgment  in  a  civil  case recovered  in  a                    district court. . . .  Such interest shall be                    calculated from the date  of the entry of the                    judgment. . . . .          28 U.S.C.   1961(a) (1988).                                          8          parties then retried  the case  on damages and  the jury  awarded          Dopp $17,000,000 (later reduced  to $14,171,962).  Dopp theorizes          that postjudgment interest should  accrue on the first $2,000,000          in damages from the date of the vacated judgment rather than from          the  date of the larger  judgment that was  entered following the          second  jury verdict.    For his  part,  Pritzker maintains  that          postjudgment interest should run only from the latter date.                    The premier authority  on this point is Kaiser  Alum. &                                                            _______________          Chem.  Corp.  v.  Bonjorno, 494  U.S.  827  (1990).   In  Kaiser,          ____________      ________                                ______          following a jury  verdict for the  plaintiff, the district  court          granted the defendant's  motion for  a new trial  limited to  the          issue of damages on the ground that the evidence did not  support          the  award.   The  second trial  produced  a larger  verdict that          proved impervious to appellate review.  Interpreting  28 U.S.C.            1961(a),  see supra  note  4, the  Supreme  Court concluded  that                    ___ _____          postjudgment interest  on the  entire award should  be calculated          from the entry of the second judgment.  The  Court reasoned that,          when  a damage  award  is "not  supported  by the  evidence,  the          damages have not been ascertained in any meaningful way."  Id. at                                                                     ___          836.  In such circumstances,  "[i]t would be counterintuitive, to          say  the least,  to believe  that Congress  intended postjudgment          interest to be calculated from such a judgment."  Id.                                                            ___                    Kaiser  controls  here.    The first  trial  yielded  a                    ______          verdict  from which we found it "[i]mpossible  . . . to determine          what sort of damages the jurors thought they were awarding or how          they arrived at the  stated figure of $2,000,000."   Dopp II, 947                                                               _______                                          9          F.2d at  513.   In other words,  the judgment,  like the  current          crush of  tabloid stories recounting Elvis  sightings, lacked any          visible means  of support.   These indicia are  characteristic of          cases in  which postjudgment  interest can  only accrue from  the          date of the second judgment.  See Cordero v. De Jesus-Mendez, 922                                        ___ _______    _______________          F.2d  11, 16  (1st Cir.  1990) (explaining  that, when  the first          judgment is not  "basically sound" and  "lacks an evidentiary  or          legal basis," postjudgment interest should run only from the date          of the second judgment).                    We  need  not  beat  this  drum  incessantly.    As  we          indicated at the  time, the  first judgment was  so riddled  with          uncertainty  that we  could  not "decipher  the character  of the          damage  award."   Dopp II,  947 F.2d  at 514.   We  confessed our                            _______          inability  to  divine  whether  the  sum  awarded   by  the  jury          represented full or accessory damages; what election of remedies,          if  any, the  plaintiff had  made; and  the extent  to which  the          verdict represented inconsistent or duplicative remediation.  See                                                                        ___          id.  at 515-16.    The  lack of  clarity  that marked  the  first          ___          judgment,   coupled  with   our   determination  that   all   the          participants had  a hand in producing the  chaos, see id. at 516,                                                            ___ ___          suggests that  the damages were  not ascertained in  a meaningful          way in March  of 1990.   One simply cannot  say on this  scumbled          record either that the evidence supported the initial judgment on          damages  or that the second  judgment was a  mere modification of          the first.                    Dopp seeks to avoid this result by reliance upon Bailey                                                                     ______                                          10          v.  Chattem, Inc., 838 F.2d 149, 153-55 (6th Cir.), cert. denied,              _____________                                   _____ ______          486  U.S. 1059  (1988).   The Bailey  court decided,  on specific                                        ______          facts, that where the damages  found in a second trial include  a          lesser  amount found by the jury in the first trial, postjudgment          interest  on the  lesser  amount may  run from  the  date of  the          original judgment.   See id.  at 154.   Assuming, arguendo,  that                               ___ ___                      ________          Bailey's reasoning  survives the  Court's subsequent decision  in          ______          Kaiser   a matter on which we take no view   the opinion is of no          ______          assistance to Dopp's cause.  In Bailey, unlike in this  case, the                                          ______          first judgment was  precise in  terms of exactly  what the  money          damages represented, and it was vacated only because the court of          appeals  found  the trial  judge's  instruction  on a  particular          element of damages  to be inadequate.   See id.   Apart from  the                                                  ___ ___          errant  instruction, it was  crystal clear what  the evidence had          proven with  regard to  the defendant's liability,  what remedies          were being sought, and what damages were in fact determined to be          due.5                    Of course,  it is possible  that this court  could hark          back  to  the  jury's  original  verdict,  speculate  about  what          actually  had been  determined, and  surmise, in  light of  human                                        ____________________               5To  supplement Bailey, Dopp hawks a string of Tenth Circuit                               ______          cases that stress  the importance, in applying section 1961(a) to          serial judgments, of  assessing the extent to  which the original          judgment  has been reversed.  See, e.g., Northern Natural Gas Co.                                        ___  ____  ________________________          v. Hegler, 818 F.2d  730, 737 (10th Cir. 1987),  cert. dismissed,             ______                                        _____ _________          486 U.S. 1063 (1988); Ashland Oil, Inc. v. Philips Petroleum Co.,                                _________________    _____________________          607 F.2d  335, 336 (10th Cir.  1979), cert. denied, 446  U.S. 936                                                _____ ______          (1980).  These cases afford Dopp scant succor.  Here, even though          we  upheld  the  jury's  liability determination,  we  found  the          initial  damage award to be completely inscrutable and vacated it          entirely.                                          11          experience, what the  jury was  saying about the  harm caused  by          Pritzker.  Later,  with the  benefit of hindsight  informed by  a          retrial, a  second appeal,  and countless legal  maneuverings, we          could  attempt to peel off the layers of litigation and return to          the starting place with some better inkling of what that long-ago          verdict  might have  meant.   But reasoning  backward is  not our          proper  function.    The hallmarks  of  the  first judgment  were          ambiguity  and  uncertainty,  and   Dopp  has  not  produced  any          dependable means  of dispelling  the mist.   Because  the damages          were not ascertained  in any  meaningful way by  the first  jury,          postjudgment  interest runs  only  from the  date  of the  second          judgment.                    Fifth:     Dopp's  next  point  implicates  his  former                    Fifth:                    _____          counsel, the law firm of  Ledesma, Palou & Miranda (LP&M).   LP&M          represented  Dopp pursuant  to a  contingency fee  agreement (the          Agreement) throughout the protracted  litigation between Dopp and          the Pritzker interests.  Under the Agreement, LP&M was to receive          25%  of "all amounts recovered" in the litigation.  Following the          second jury  verdict, the district court indicated  that, if Dopp          elected  full damages as his  anodyne of choice,  the court might          "enter a  Judgment which will  include the payment  of attorneys'          fees to [LP&M]."   Dopp III, 831  F. Supp. at 959  n.30; see also                             ________                              ___ ____          id. at 960  n.31.   Although this suggestion  slipped from  sight          ___          during the ensuing appeal,  it proved to be a harbinger of things          to come.                    We issued our opinion  in Dopp IV on October  28, 1994.                                              _______                                          12          A petition  for rehearing  consumed  some additional  time.   Our          mandate then issued.   On February 10, 1995, Dopp,  through LP&M,          filed a motion in the district court.  In it, he acknowledged the          lid that  this court  had placed  on full damages  ($14,171,962),          calculated the portion of the award that Pritzker was entitled to          extinguish by  reason of  certain litigated credits,6  and prayed          that the district court order immediate payment of the net amount          remaining.    The  motion  included,  as  part  of  an  intricate          explanation  concerning  how  best  to  calculate  the  litigated          credits, a line  item in the amount  of $3,542,990.50    a figure          equal to 25%  of the  reduced award  of full  damages    labelled          "Ledesma,  Palou &  Miranda."   On March  10, 1995,  the district          court  entered  a  final  judgment  which,  among  other  things,          purported  to deduct  $3,542,990.50 from  Dopp's recovery  and to          redirect that amount to LP&M.                    In the meantime, trouble erupted in paradise.  On March          14, LP&M, despite  having done  yeoman work for  Dopp, moved  for          leave  to  withdraw  as  his  counsel.    Dopp,  acting  pro  se,          simultaneously  filed a  pleading signifying  his desire  to drop          several pending  motions  (including  the  motion  for  immediate          payment).  The district court granted LP&M's motion  to withdraw,          but  denied Dopp's  omnibus pleading  as moot,  stating  that the          March 10 judgment "addressed all pending issues."                                        ____________________               6We  discussed  the  complicated  questions  surrounding the          litigated credit issue  at some  length in Pritzker  v. Yari,  42                                                     ________     ____          F.3d 53, 65-74  (1st Cir. 1994),  cert. denied, 115  S. Ct.  1959                                            _____ ______          (1995).   It  would  serve no  useful  purpose to  rehearse  that          discussion here.                                          13                    Dopp assigns error to the portion of the final judgment          that earmarks funds  for LP&M.   In his  view, the direction  for          payment  is unconstitutional because LP&M  is not a  party to the          action, and any  judgment purportably rendered  for or against  a          non-party is void.                    We  need not  probe this  point too  deeply.   The fees          claimed  by LP&M are hotly disputed (earlier this year, LP&M sued          Dopp for payment  in a  separate suit that  is currently  pending          before  a different judge of the district court), the court below          made no  findings to  underbrace  the direction  for payment  (we          cannot tell, for example, what the court knew of the fee dispute,          or the basis on which it resolved any controversy), and the court          offered  no rationale  for its  order.7   Moreover, LP&M  has not          intervened  in  this  action  and  the  district  court  has  not          appropriately asserted in personam jurisdiction over it.                                 __ ________                    These  omissions cast  a pall  over the  court's order.          The tenet is that remand is required when a district court offers          no explanation  of a ruling, makes no findings, and the basis for          the ruling cannot confidently be discerned on appeal.  See, e.g.,                                                                 ___  ____          Pearson v. Fair, 808 F.2d 163, 165 (1st Cir. 1986)  (per curiam);          _______    ____          see also  Domegan v.  Fair, 859 F.2d  1059, 1066 (1st  Cir. 1988)          ___ ____  _______     ____          (warning  that,  without  any  explication  of  a  trial  judge's                                        ____________________               7It  is possible,  of course,  that Dopp lured  the district          court  into following this course  by inserting the  line item in          his motion for payment.  See supra p. 12.   Even if this were so,                                   ___ _____          however, we would  not find  an estoppel because  the motion  for          payment was  crafted  by the  beneficiary  of the  direction  for          payment, LP&M, then acting as Dopp's counsel.                                          14          reasoning, the court of appeals is "sometimes forced to remand in          order to apprehend  the basis  for decision below").   Here at  a          bare  minimum,   several  things   must  happen  before   we  can          intelligently review the propriety  of the direction for payment.          First, the law  firm must  intervene in the  action or  otherwise          assert a  claim of right  to a portion  of the judgment  (say, by          garnishment  or impressment  of a  lien).   Second, Dopp  must be          given notice  and  an  opportunity  to  contest  the  law  firm's          claim.8  If, after  these two things have been  accomplished, the          court concludes that a  direction for payment is proper,  it must          set forth  specific findings  and elucidate its  ratio decidendi.                                                           _____ _________          Since none of these essential ingredients have yet been prepared,          we  vacate the direction for  payment and remand  to the district          court for further proceedings limited to that issue.9                    Sixth:  Last and  least, Dopp asks us to  pass upon the                    Sixth:                    _____          bill of costs he submitted below.   Because the district court to          our  knowledge  has not  yet  addressed  that submission,  Dopp's          request  to this  court is premature.   See Mason  v. Belieu, 543                                                  ___ _____     ______                                        ____________________               8We take no position on the  merits of the fee dispute or on          the degree to which that dispute may or may not be susceptible to          resolution within the four corners of the instant case.               9Although the size of LP&M's fee arguably affects the amount          of at  least one  litigated credit  and, thus, could  conceivably          have  an impact on Pritzker's  net payment to  Dopp, Pritzker did          not  cross-appeal either from  the trial court's  allocation of a          sum  certain to  LP&M or  from its  computation of  the litigated          credits.    Before  us,  Pritzker maintains  the  same  hands-off          attitude, stating  that he "takes  no position in  th[e] dispute"          over the propriety of including LP&M  within the judgment proper.          Appellee's Brief at 15 n.8.  Thus, on remand, the  district court          need not  consider Pritzker's interests in  its further treatment          of this issue.                                          15          F.2d 215, 222 (D.C. Cir.), cert. denied, 429 U.S. 852 (1976).                                     _____ ______                    We need go no  further.  The district court did not err          in  determining  that the  award of  full  damages, as  capped on          appeal, should not  be augmented by  the addition of  prejudgment          interest or  enhanced to reflect the  delay in payment.   Nor did          the court err in determining that the plaintiff made  a valid and          binding  election to  accept the  remedy of  full damages  and to          remit the excess of  the award over $14,171,962.   We, therefore,          affirm the court's rulings in these respects.  At the  same time,          we direct that postjudgment interest on the reduced award  should          accrue, at the federal  statutory rate, see 28 U.S.C.    1961(a),                                                  ___          from  December 13, 1993.  Finally, we vacate the judgment insofar          as  it  calls  for Pritzker  to  pay  a portion  of  the proceeds          directly to LP&M, and we remand for further proceedings solely in          regard to  that aspect of the  matter.  Costs on  appeal shall be          taxed in favor of the appellee.          It is so ordered.          It is so ordered.          ________________                                          16